J-S04009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KAREEM ROGERS,

                            Appellant                 No. 3139 EDA 2015


             Appeal from the Judgment of Sentence April 17, 2015
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0012380-2013


BEFORE: SHOGAN and OTT, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                        FILED FEBRUARY 03, 2017

       Appellant, Kareem Rogers, appeals from the judgment of sentence

entered on April 17, 2015, in the Philadelphia County Court of Common

Pleas. We affirm.

       In its opinion filed pursuant to Pa.R.A.P. 1925(a), the trial court

provided the following factual background:

             Around 1:30 P.M. on March 26, 2013, Stacey Berry
       (“Berry”) also known as “Trapp”[1] was shot and killed by
       Appellant following an argument on West Duncannon Street in
       the City and County of Philadelphia. Berry sold marijuana in the
       area, and Appellant’s sale of drugs in the same area had caused
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Throughout Appellant’s brief and the certified record, the decedent, Mr.
Stacey Berry, is referred to by the nicknames “Trip,” “Tripp,” and “Trapp.”
Appellant’s Brief at 8-14; N.T., 4/9/15, at 7, 87.
J-S04009-17


     ongoing tension in the two (2) months preceding the incident.
     Kaeri Alvarez (“Alvarez”) was eating lunch on Syndenham
     Avenue facing West Duncannon Street when he saw Berry, who
     was unfamiliar to him, on the corner with a group. Appellant and
     Eric Fuller (“Fuller”) also known as “Geezer” who were also
     unfamiliar to Alvarez walked up the 5100 block of Syndenham
     Avenue toward Berry and an argument ensued. During the
     argument, Berry took off his jacket and it dropped to the
     ground. Berry and Appellant parted ways, and approximately
     five to ten (5-10) minutes later Berry returned to retrieve his
     jacket. Paul Lee (“Lee”), Berry’s childhood friend, saw Appellant
     walk towards Berry with a gun in his hand. Appellant was
     accompanied by Fuller. Both Appellant and Fuller were known to
     Lee. Lee heard someone yell, “There he go, right there, Trapp”
     and saw Appellant open fire on Berry. Berry tried to run away
     while Appellant was shooting at him, but was struck by a bullet
     and eventually collapsed in the middle of West Duncannon
     Street. Alvarez called the police as he went to the spot where
     Berry fell. Alvarez was unable to make an identification of the
     shooter, however[, he] was able to identify Berry from a photo
     shown to him by police.

            Akinlaibi Frazier (“Frazier”) also known as “Akee” saw
     Appellant walking away after Berry was shot. Keith Pryer
     (“Pryer”) who lived on northeast corner of 16th and Duncannon
     Streets, was on his lunch break when he saw Berry arguing with
     Appellant. Soon after Pryer returned to his task, he was notified
     that Berry had been shot and drove to Berry’s location. Pryer
     attempted to move Berry and take him to a hospital, however
     officers that arrived on the scene instructed Pryer not to touch
     Berry. A medic unit transported Berry to Albert Einstein Medical
     Center.

           Assistant Medical Examiner Dr. Albert Chu reviewed the
     autopsy of Berry which was performed by Dr. Marlon Osborne.
     The cause of death was determined to be one (1) penetrating
     gunshot wound to the chest. The bullet entered the central chest
     whereupon it entered the heart and the right lung. The manner
     of death was found to be homicide. Bullet holes were found in a
     window and wall of Pryer’s home and a bullet was recovered
     from that same location. A bullet was also recovered from a car
     that was parked on the 1500 block of West Duncannon Street at
     the time of the shooting. Based on the path of the bullet, it
     appeared that the bullet was fired from [the] direction of

                                   -2-
J-S04009-17


      Syndenham Avenue. Ballistics analysis determined that the
      bullets recovered from the house, car, and from the body of
      Berry were all fired from the same gun. The Appellant did not
      have a valid license to carry a firearm.

            After the shooting, Appellant went to the home of Kareem
      Williams (“Williams”). In a statement to police, Williams
      recounted that Appellant was rolling around on the floor and was
      acting nervous. Appellant said, “You gotta get me out of here.
      You gotta get to my peep’s house” and eventually left the house
      through Williams’ back door. On May 13, 2013, Fuller made a
      statement to Detective John Verrecchio (“Detective Verrecchio”),
      the assigned detective on the case, wherein Fuller said that
      Appellant shot first with a revolver, and Berry had a gun and
      shot back.

             At trial, counsel posed a series of questions to Detective
      Verrecchio on cross-examination concerning documentation
      practices of the Philadelphia Police Department. Counsel asked if
      there would ever be an instance where a Transport to Homicide
      form (a 75-48 or a “Transportation 48”) would be filed but no
      other documents prepared. Detective Verrecchio confirmed that
      the scenario was possible and gave the names of two (2)
      individuals who were transported to the Homicide Unit for
      questioning, but did not yield any documentation other than the
      Transportation 48 as they could not provide factual information
      pertinent to the case. Counsel inquired further about one (1) of
      the individuals, Gabrielle Wiggins (“Wiggins”), and Detective
      Verrecchio confirmed that he had a file for Wiggins marked
      “cleared by investigation” which he provided to the
      Commonwealth when Appellant was arrested. Counsel did not
      have a copy of this information. Counsel later determined
      through a conversation with Detective Verrecchio that Wiggins
      indicated that he was not present at the time of the incident, and
      had no information about the incident. Appellant maintained that
      he did not shoot Berry throughout trial.

Trial Court Opinion, 2/29/16, at 3-5. The trial court set forth the procedural

history of this matter as follows:

             On April 17, 2015, [Appellant] was found guilty, by a jury
      sitting before this Court, of one (1) count of First Degree Murder,
      a felony of the first degree; one (1) count of Conspiracy to

                                     -3-
J-S04009-17


     Commit Murder, a felony of the first degree; one (1) count of
     violation of the Uniform Firearms Act (VUFA) § 6108, a felony of
     the third degree; and one (1) count of Possession of an
     Instrument of Crime, a misdemeanor of the first degree.

           On that same day, the Appellant was sentenced to
     mandatory life in prison without parole on the First Degree
     Murder and no further penalty was imposed on the remaining
     charges. Post sentence motions were filed on April 26, [20]15,
     and subsequently denied by operation of law on August 27,
     2015.

           A timely Notice of Appeal was filed on September 28,
     2015. When the notes of testimony became available, on
     October 7, 2015 this Court ordered the Appellant, pursuant to
     Pennsylvania Rule of Appellate Procedure 1925(b), to file a
     concise, self-contained and intelligible statement of errors
     complained of on appeal. A 1925(b) statement of errors
     complained of on appeal was received from counsel on October
     22, 2015. …

Trial Court Opinion, 2/29/16, at 1-2 (footnotes omitted).

     In his appellate brief, Appellant presents six issues for this Court’s

consideration:

     A. Was not the Evidence was [sic] Insufficient to Establish
     Appellant’s Guilt as a Matter of law to the charge of First Degree
     Murder, as the evidence failed to establish the requisite level of
     malice to sustain such a conviction to First Degree Murder.

     B. Was not The Verdict of Guilty to First Degree Murder was [sic]
     against the great weight of the evidence since the evidence
     failed to demonstrate the level of malice necessary to sustain a
     conviction for First Degree Murder.

     C. Was not the Evidence was [sic] insufficient to Establish
     Appellant’s guilt as a Matter of law to the charge of First Degree
     Murder, where the evidence demonstrated the presence of a
     conflict respecting the identity of the actual person who shot and
     killed the decedent.




                                    -4-
J-S04009-17


       D. Was not the Verdict of Guilty to First Degree Murder was [sic]
       against the great weight of the evidence since the evidence
       presented demonstrated a conflict as to the identity of the
       person who actually shot and killed the decedent.

       E. Did the Trial Court erred [sic] as a Matter of Law in refusing to
       give an instruction of Self-Defense to the jury, where the
       evidence adduced by the Commonwealth demonstrated that self-
       defense was plausible.

       F. Did not the Trial Court erred [sic] as a Matter of Law in
       denying Appellant’s objections to the Prosecutor’s challenges to
       all black males and five black females from the pool of
       prospective jurors, particularly since the Prosecutor failed to
       demonstrate a [sic] legitimate non-raced based reasons for
       excluding these prospective jurors and violated the spirit of the
       Voir Dire process in declaring his stated reason for the
       challenges were related strictly to the Commonwealth’s trial
       strategy .

Appellants’ Brief at 6.2

       We have reviewed the briefs of the parties, the relevant law, the

certified record before us, and the thorough opinion of the trial court dated

February 29, 2016. After review, we discern no merit to the issues Appellant

raises on appeal. It is our conclusion that the trial court correctly stated the



____________________________________________


2
  While Appellant separated his claims of error into six issues in his brief, in
his Pa.R.A.P. 1925(b) statement, Appellant combined multiple issues into a
single claim of error. Appellant’s Pa.R.A.P. 1925(b) Statement of Errors
Complained of on Appeal, 10/22/15, at ¶7. The trial court opted not to find
waiver and instead endeavored to distill Appellant’s single, all-
encompassing, claim of error into discrete arguments. Trial Court Opinion,
2/29/16, at 5. However, the trial court opted to address Appellant’s briefed
issues A-D as one claim. Id. at 9-14.




                                           -5-
J-S04009-17


applicable standards of review, thoroughly addressed the issues presented,

and aptly disposed of Appellant’s claims of error.3

       Accordingly, we affirm the judgment of sentence based on the trial

court’s opinion, and we adopt its analysis and reasoning as our own. 4 The

parties are directed to attach a copy of the trial court’s February 29, 2016

opinion in the event of further proceedings in this matter.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/3/2017




____________________________________________


3
  We note that the second issue the trial court addressed (Trial Court
Opinion, 2/29/16, at 7-8), which concerned confronting witnesses, was
abandoned by Appellant on appeal.
4
  We add only that “[s]pecific intent and malice may be established through
circumstantial evidence, such as the use of a deadly weapon on a vital part
of the victim’s body.” Commonwealth v. Arrington, 86 A.3d 831, 840
(Pa. 2014) (emphasis added). As noted by the trial court, Appellant fired
multiple bullets at Berry, and one bullet entered Berry’s chest penetrating
the heart and the right lung. Trial Court Opinion, 2/29/16, at 4.



                                           -6-
                                                                                     Circulated 01/18/2017 03:15 PM




                     IN THE COURT OF COMMON PLEAS OF PHILADELPHIA
                             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                      CRIMINAL TRIAL DIVISION

COMMONWEALTH OF                                            CP..:Sl-CR-0012380-2013   CP-51-CR-0012380-2013   Comm. v. Rogers, Kareem
PENNSYLVANIA
                                    FILED
                                                                                                         Opinion



v.

KAREEM ROGERS,
                                      FEB i ~ 2016
                                  Criminal A~peals Unit                                        ·
                                                                                                   I
                                                                                          II I 7412900151
                                                                                               1111111111111111
APPELLANT                      f'~wst Judicia1 District of m1PERIOR   CT: 313 9 EDA 2015


                                                  OPINION

RANSOM,J.                                                               February 29, 2016

         On April 1 7, 2015, the Appellant, Kareem Rogers, also known as "Realistic" or "Chester" was

found guilty, by a jury sitting before this Court, of one (1) count of First Degree Murder', a felony of

the first degree; one (1) count of Conspiracy to Commit Murder', a felony of the first degree; one (1)

count of violation of the Uniform Firearms Act (VUF A) § 61083, a felony of the third degree; and one

(1) count of Possession of an Instrument of Crime", a misdemeanor of the first degree.

         On that same day, the Appellant was sentenced to mandatory life in prison without parole on

the First Degree Murder and no further penalty was imposed on the remaining charges. Post sentence

motions were filed on April 26, 15, and subsequently denied by operation oflaw5 on August 27, 2015.

        A timely Notice of Appeal was filed on September 28, 2015. When the notes of testimony

became available, on October 7, 2015 this Court ordered the Appellant, pursuant to Pennsylvania Rule

of Appellate Procedure 1925(b ), to file a concise, self-contained and intelligible statement of errors .




1 18 Pa.C.S. § 2502(c).
2 18 Pa.C.S. § 903(2).
3 18 Pa.C.S. § 6108.
4
  18 Pa.C.S. § 907.
5 Pa. R.Crim. P. Rule 720.

                                                       1
complained of on appeal. A l 925(b) statement of errors complained of on appeal was received from

counsel on October 22, 2015. In his 1925(b) statement, Appellant raises the following issue, copied

verbatim:

   (1) This Court erred as a matter of law in denying appellant's challenge to the commonwealth in

       exercising peremptory strikes on Eight (8) African American Jurors for reasons that were not

       sufficiently race neutral and this court's finding in favor of the commonwealth and against

       Appellant;

       This Court violated Appellant's right under the   6th   amendment to confront a potential witness

       against him at trial, where this court failed to order the Commonwealth and/or its agents to

       turn over all information relevant to a witness interviewed by the police but no statement had

       been taken, nor was provided to the defense involving this witness;

       This Court erred refusing to and overruling Appellant's request for ajury instruction on self-

       defense, even though the evidence adduced by the Commonwealth tended to that show self-

       defense as plausible on the part of the Appellant or the unnamed person who the

       Commonwealth's own witnesses alleged were present with defendant on the day of the

       shooting;

       This Court erred in allowing operation of law to deny Appellant's Motion for Post Verdict

       Relief where the evidence was insufficient to establish the requisite malice necessary to sustain

       a conviction for l " Degree Homicide and a verdict of guilty on l " Degree Homicide was

       against the great weight of the evidence.

       This court erred in allowing by operation of law to deny Appellant's Motion for Post Verdict

       Relief, where the evidence was insufficient to establish Appellant's identity as the actual

       shooter

                                                   2
                                                FACTS

       Around 1 :30 P.M. on March 26, 2013, Stacey Berry ("Berry") also known as "Trapp" was shot

and killed by Appellant following an argument on West Duncannon Street in the City and County of

Philadelphia. Berry sold marijuana in the area, and Appellant's sale of drugs in the same area had

caused ongoing tension in the two (2) months preceding the incident. Kaeri Alvarez ("Alvarez")was

eating lunch on Syndenham Avenue facing West Duncannon Street when he saw Berry, who was

unfamiliar to him, on the comer with a group. Appellant and Eric Fuller ("Fuller") also known as

"Geezer" who were also unfamiliar to Alvarez walked up the 5100 block of Syndenham A venue

toward Berry and an argument ensued. During the argument, Berry took off his jacket and it dropped

to the ground. Berry and Appellant parted ways, and approximately five to ten (5-10) minutes later

Berry returned to retrieve his jacket. Paul Lee ("Lee"), Berry's childhood friend, saw Appellant walk

towards Berry with a gun in his hand. Appellant was accompanied by Fuller. Both Appellant and

Fuller were known to Lee. Lee heard someone yell, "There he go, right there, Trapp" and saw

Appellant open fire on Berry. Berry tried to run away while Appellant was shooting at him, but was

struck by a bullet and eventually collapsed in the middle of West Duncannon Street. Alvarez called

the police as he went to the spot where Berry fell. Alvarez was unable to make an identification of the

shooter, however was able to identify Berry from a photo shown to him by police.

       Akinlaibi Frazier ("Frazier") also known as "Akee" saw Appellant walking away after Berry

was shot. Keith Pryer ("Pryer") who lived on northeast comer of 16th and Duncannon Streets, was on

his lunch break when he saw Berry arguing with Appellant. Soon after Pryer returned to his task, he

was notified that Berry had been shot and drove to Berry's location. Pryer attempted to move Berry



                                                   3
and take him to a hospital, however officers that arrived on the scene instructed Pryer not to touch

Berry. A medic unit transported Berry to Albert Einstein Medical Center.

       Assistant Medical Examiner Dr. Albert Chu reviewed the autopsy of Berry which was

performed by Dr. Marlon Osborne. The cause of death was determined to be one (1) penetrating

gunshot wound to the chest. The bullet entered the central chest whereupon it entered the heart and the

right lung. The manner of death was found to be homicide. Bullet holes were found in a window and

wall of Pryer's home and a bullet was recovered from that same location. A bullet was also recovered

from a car that was parked on the 1500 block of West Duncannon Street at the time of the shooting.

Based on the path of the bullet, it appeared that the bullet was fired from direction of Syndenham

Avenue. Ballistics analysis determined that the bullets recovered from the house, car, and from the

body of Berry were all fired from the same gun. The Appellant did not have a valid license to carry a

firearm.

           After the shooting, Appellant went to the home of Kareem Williams ("Williams"). In a

statement to police, Williams recounted that Appellant was rolling around on the floor and was acting

nervous. Appellant said, "You gotta get me out of here. You gotta get to my peep's house" and

eventually left the house through Williams' back door. On May 13, 2013, Fuller made a statement to

Detective John Verrecchia ("Detective Verrecchia"), the assigned detective on the case, wherein

Fuller said that Appellant shot first with a revolver, and Berry had a gun and shot back.

           At trial, counsel posed a series of questions to Detective Verrecchia on cross-examination

concerning documentation practices of the Philadelphia Police Department. Counsel asked if there

would ever be an instance where a Transport to Homicide form (a 75-48 or a "Transportation 48")

would be filed but no other documents prepared. Detective Verrecchia confirmed that the scenario

was possible and gave the names of two (2) individuals who were transported to the Homicide Unit

                                                      4
for questioning, but did not yield any documentation other than the Transportation 48 as they could

not provide factual information pertinent to the case. Counsel inquired further about one (1) of the

individuals, Gabrielle Wiggins ("Wiggins"), and Detective Verrecchio confirmed that he had a file for

Wiggins marked "cleared by investigation" which he provided to the Commonwealth when Appellant

was arrested. Counsel did not have a copy of this information. Counsel later determined through a

conversation with Detective Verrecchio that Wiggins indicated that he was not present at the time of

the incident, and had no information about the incident. Appellant maintained that he did not shoot

Berry throughout trial.

                                        LEGAL DISCUSSION

       The Appellant raises one (1 ), five-pronged (5) issue on appeal. As an initial matter, this Court

notes that the issue is not concise, however the prongs are identifiable enough to be severed and

addressed individually. The first issue Appellant raises is:

This Court erred as a matter of law in denying appellant's challenge to the commonwealth in

exercising peremptory strikes on Eight (8) African American Jurors for reasons that were not

sufficiently race neutral and this court's finding in favor of the commonwealth and against

Appellant;

       The Equal Protection Clause prohibits a prosecutor from using the State's peremptory

challenges to exclude otherwise qualified and unbiased persons from the petit jury solely by reason of

their race. Powers v. Ohio, 499 U.S. 400, 111 S. Ct. 1364, 1365, 113 L. Ed. 2d 411 (1991) See, e.g.,

Batson v. Kentucky, 476 U.S. 79, 93, 106 S. Ct. 1712, 1721, 90 L. Ed. 2d 69 (1986); Holland v.

Illinois, 493 U.S. 474, 479, 110 S.Ct. 803, 806-807, 107 L.Ed.2d 905. The burden is on the defendant

who alleges discriminatory selection of the venire "to prove the existence of purposeful

discrimination" which may be demonstrated by reference to the totality of relevant circumstances.

                                                    5
Batson, supra citing Whitus v. Georgia, 385 U.S., at 550, 87 S.Ct., at 646-47. To show a Batson

violation, an Appellant must demonstrate his particular factual situation satisfies the test laid out by

the United States Supreme Court's opinion in that case:

        First, the defendant must make a prima facie showing that the prosecutor has exercised
        peremptory challenges on the basis of race. Second, if the requisite showing has been made,
        the burden shifts to the prosecutor to articulate a race-neutral explanation for his
        peremptory challenges. Finally, the trial court must determine whether the defendant has
        carried his burden of proving purposeful discrimination.

Commonwealth v. Simpson, 620 Pa. 60, 74-75, 66 A.3d 253, 261 (2013) citing Batson, supra. A

"pattern" of strikes against jurors of a specific race included in the particular venire might give rise to

an inference of discrimination. Batson, supra. The government's race-neutral explanation "need not

rise to the level justifying exercise of a challenge for cause," but it must provide legitimate reasons

that are "clear and reasonably specific" and "related to the particular case to be tried." Batson, 476

U.S. at 97-98 & n. 20, 106 S.Ct. 1712, 90 L.Ed.2d 69 (internal quotations omitted).


        Appellant6 asserts the Commonwealth violated his rights under Batson by utilizing its

peremptory challenges in a manner which discriminated against eight (8) African-Americans,

however this claim lacks merit as the Appellant could not meet his burden to establish actual,

purposeful discrimination.7 Appellant raised two (2) Batson challenges, one (1) of which was denied

and the other granted. (N.T. 4/7/15 at 129-149, 179-184). The first challenge, which was denied,

involved Juror 41, an African-American female. Id. at 139. Up to that point in selection, three (3)

black females had been struck as well as one (1) black male, and three (3) African-Americans were

selected for the jury panel. Id. at 149. Counsel alleged that the Commonwealth exercised a preemptory



6 Appellant is an African-American male.
7
  The Appellant waived the presence of the Trial Judge during jury selection as a previous trial was ongoing, and Court
Administration directed the voire dire process. When each Batson challenge was made, the Trial Judge returned to hear the
arguments of counsel and make a ruling.
                                                            6
strike against Juror 41 in accordance with a pattern of discrimination against black women, though

counsel declined to take issue with any of the three (3) prior strikes against black women as they were

made. Id. at 41, 92, 109. During voire dire, Juror 41 stated that "people do dumb things" on both sides

of the justice system. Id. at 125. When questioned about this statement, Juror 41 relayed that she had

an uncle who was convicted of robbing a bank, and she said she understood his circumstances. Id. at

13 2-13 3. Juror 41 had not indicated that she knew someone charged with a crime on her

questionnaire. Id. The prosecutor for the Commonwealth explained that there would be testimonial

evidence that Berry fired at the Appellant. Id. at 141. The prosecutor for the Commonwealth believed

Juror 41 's responses showed that she may be more judgmental of the victim who may have had a gun,

and therefore more lenient on the Appellant than another juror. Id. at 128 et seq. Although the

Commonwealth used preemptory challenges to strike three (3) black women prior to Juror 41, this fact

alone did not give rise to the inference discrimination. Under such circumstances, where Juror 41 's

statements exposed a basis for the Commonwealth to want to remove her from the pool with a

peremptory challenge, Appellant could not show actual, purposeful discrimination on the part of the

Commonwealth. No relief is due.

       The second claim Appellant raises is:

This Court violated Appellant's right under the 6th amendment to confront a potential witness

against him at trial, where this court failed to order the Commonwealth and/or its agents to turn

over all information relevant to a witness interviewed by the police but no statement had been

taken, nor was provided to the defense involving this witness;

       The Sixth Amendment's Confrontation Clause provides that, "[i]n all criminal prosecutions,

the accused shall enjoy the right ... to be confronted with the witnesses against him." See U.S. Const.

amend. VI; Commonwealth v. Overby, 570 Pa. 328, 337, 809 A.2d 295, 300 (2002). See generally

                                                   7
Pointer v. Texas, 380 U.S. 400, 403, 85 S.Ct. 1065, 1068, 13 L.Ed.2d 923 (1965) (applying the

Confrontation Clause to the States through the Fourteenth Amendment).

       "The text of the Confrontation Clause reflects this focus [ on testimonial hearsay]. It applies
       to 'witnesses' against the accused-in other words, those who 'bear testimony.' 1 N.
       Webster, An American Dictionary of the English Language (1828). 'Testimony,' in turn,
       is typically 'a solemn declaration or affirmation made for the purpose of establishing or
       proving some fact.' Ibid. An accuser who makes a formal statement to government officers
       bears testimony in a sense that a person who makes a casual remark to an acquaintance
       does not."

Crawford v. Washington, 541 U.S. 36, 51, 124 S. Ct. 1354, 1364, 158 L. Ed. 2d 177 (2004).

       This claim lacks merit, as Appellant's right under the Sixth Amendment was not infringed

upon where the individual in question was not in fact a witness. The prosecution is not required to

disclose to the defense "every fruitless lead followed by investigators of a crime." Commonwealth v.

Lambert, 584 Pa. 461, 884 A.2d 848 (2005) at 475, (citing Commonwealth v. Crews, 536 Pa. 508, 640

A.2d 395, 406 (1994)). In the instant case, Gabrielle Wiggins who is the person listed on the disputed

75-48, made no solemn declaration for the purpose of establishing some fact, and therefore bore no

testimony for or against Appellant. (N.T. 4/14/15 at 149-152; 4/15/15 at 43-44). Detective Verrecchia

stated that no documentation other than the Transportation 48 was created by Philadelphia Police

based on Wiggins' indication that he was not present at the time of the shooting and had no

information regarding same. (N.T. 4/15/15 at 43-44). Wiggins was cleared by investigation. (N.T.

4/14/15 at 149-152). Additionally, Wiggins was known to Appellant as someone who lived in the ·

neighborhood, and Appellant could have independently interviewed him to determine if he had any

information favorable to Appellant. (N.T. 4/15/15 at 43-44). The absence of any testimony by

Wiggins coupled with Appellant's prior knowledge of Wiggins, prevented an infringement of

Appellant's Sixth Amendment rights.

       The third claim Appellant raises is:

                                                    8
This Court erred refusing to and overruling Appellant's       request for a jury instruction   on self-

def ense, even though the evidence adduced by the Commonwealth tended to that show self-

defense as plausible on the part of the Appellant or the unnamed person who the

Commonwealth's own witnesses alleged were present with defendant on the day of the shooting;

       A defendant in a first-degree murder trial arising from a shooting incident is not entitled to a

charge on self-defense wh~re he denied having done the shootings at all. Commonwealth v. Gay, 489

Pa. 17, 21-22, 413 A.2d 675, 677 (1980), (citing Commonwealth v. Young, 460 Pa. 598, 334 A.2d

252 (1975)).

       At no point during trial did the Appellant take the position that he shot Berry, thus no self-

defense instruction was warranted.

       Appellant's fourth and fifth issues challenge the sufficiency of the evidence and will be

addressed simultaneously. The fourth and fifth issues Appellant raises are:

This Court erred in allowing operation of law to deny Appellant's Motion for Post Verdict

Relief where the evidence was insufficient to establish the requisite malice necessary to sustain a

conviction for 1st Degree Homicide and a verdict of guilty on 1st degree Homicide was against

the great weight of the evidence.

This court erred in allowing by operation of law to deny Appellant's Motion for Post Verdict

Relief, where the evidence was insufficient to establish Appellant's identity as the actual shooter

       The standard of review for a sufficiency of evidence claim is "whether the evidence admitted

at trial and all reasonable inferences drawn therefrom, when viewed in the light most favorable to the

Commonwealth as the verdict winner, is sufficient to support all the elements of the offenses beyond a

reasonable doubt." Commonwealth v. Miller, 541 Pa. 531, 540, 664 A.2d 1310, 1314 (1995) ( citing

Commonwealth v. Carpenter, 511 Pa. 429, 435, 515 A.2d 531, 533-534 (1986)). When reviewing

                                                   9
sufficiency of the evidence, an appellate court may not substitute its judgment for that of the fact-

finder; if the record contains support for the verdict, it may not be disturbed. See Commonwealth v.

Marks, 1997 Pa. Super. LEXIS 3857, 4, 704 A. 2d 1095, 1098 (1997). Whatmay appear unlikely to a

reviewing court cannot supplant what the fact finder has found. Commonwealth v. Jackson, 506 Pa.

469, 474, 485 A.2d 1102, 1104 (Pa. 1984).

        A criminal homicide constitutes Murder of the first degree when it is committed by an

intentional killing. 8 An intentional killing is a killing by means of ... any kind of willful, deliberate

and premeditated killing.9 To prove a charge of First Degree Murder, the Commonwealth must

establish that Appellant had the specific intent to kill. In establishing the presence of a specific intent

to kill the Commonwealth is not required to depend upon proof by direct evidence but also may meet

its burden by circumstantial evidence alone. The specific intent to kill which is necessary to constitute

First Degree Murder, may be found from a defendant's words or conduct or from the attendant

circumstances together with all reasonable inferences therefrom. Commonwealth v. Tyrrell, 405 Pa.

210, 174 A.2d 852 (1961). Specific intent may be reasonably inferred from the use of a deadly

weapon on a vital part of the victim's body. Id. A "deadly weapon" is defined as any device which, in

the manner in which it is used, is likely to produce death or serious bodily injury.!" Thus, when

someone fires a handgun at another, it is assumed the intent was to inflict serious bodily injury or

death. Commonwealth v. Robinson, 817 A.2d 1153, 1160 (Pa. Super 2003).

        Rule of Criminal Procedure 720 sets forth the procedure to be followed when a post-sentence

motion is filed and provides in relevant part:




8 18 Pa.C.S § 2502(a)
9 18 Pa.C.S § 2502(d)
to 18 Pa.C.S.A. § 2301
                                                     10
     (2) Trial Court Action.
        (a) Briefing Schedule. Within 10 days after a post-sentence motion is filed, if the judge
        determines that briefs or memoranda oflaw are required for a resolution of the motion,
        the judge shall schedule a date certain for the submission of briefs or memoranda of law
        by the defendant and the Commonwealth.
        (b) Hearing; Argument. The judge shall also determine whether a hearing or argument on
        the motion is required, and if so, shall schedule a date or dates certain for one or both.
        ( c) Transcript. If the grounds asserted in the post-sentence motion do not require a
        transcript, neither the briefs nor hearing nor argument on the post-sentence motion shall
        be delayed for transcript preparation.

    (3) Time Limits for Decision on Motion. The judge shall not vacate sentence pending
    decision on the post-sentence motion, but shall decide the motion as provided in this
    paragraph.
       (a) Except as provided in paragraph (B)(3)(b), the judge shall decide the post-sentence
       motion, including any supplemental motion, within 120 days of the filing of the motion.
       If the judge fails to decide the motion within 120 days, or to grant an extension as
       provided in paragraph (B)(3)(b), the motion shall be deemed denied by operation of law.

Pa. R. Crim. P. 720(B)(2)(a)-(b).
       Appellant's timely post-sentence motions did not merit the submission of briefs, memoranda

of law, or a hearing, and were properly denied by operation of law upon the expiration of 120 days.

The evidence was sufficient to confirm that Appellant had the malice necessary to sustain a conviction

for First Degree Murder, his identity as the shooter was established, and the verdict of guilty was not

against the weight of the evidence. For these reasons as outlined below, this Court did not err in

allowing the Appellant's post-sentence motions to be denied by operation oflaw in accordance with

the procedures delineated in Pennsylvania Rule of Criminal Procedure 720.

       In the instant case, the Commonwealth presented sufficient evidence to sustain a conviction on

First Degree Murder. The Commonwealth presented direct evidence through testimony of its

witnesses and forensic analysis which established the Appellant as the perpetrator of this crime. At

trial, two (2) eye-witnesses, Alvarez and Lee, saw the shooting. (N.T. 4/9/15 at 8-18, 39-41). Alvarez

saw Appellant and Fuller, who were unknown to him, walk up the 5100 block of Syndenham A venue

toward West Duncannon Street where they got into an argument with Berry. Id. at 38-41.
                                                   11
Approximately five to ten (5-10) minutes after Appellant and Berry parted ways, Alvarez saw

Appellant return, pull out a handgun and shoot at Berry multiple times as Berry tried to run away. Id.

Alvarez was unable to make an identification of the Appellant, however he was able to identify Berry

from a photo shown to him by police. Id. at 45-46.

       Three (3) witnesses placed Appellant at the scene. Lee observed Appellant and Fuller walking

up Syndenham Avenue towards Berry. Id. at 15-18. Both Appellant and Fuller were known to Lee. Id.

at 9, 15. Appellant had a gun in his hand at the time lee saw him. Id. Lee then saw Appellant open fire

on Berry who was trying to run away and ultimately collapsed in the middle of West Duncannon

Street. Id. at 8, 13. Lee identified Appellant both in direct testimony and by photo. Id. at 8-9, 18.

Frazier saw Appellant walking away after Berry was shot in the chest. Id. at 125-127. Pryer saw

Appellant, who he later identified by photo, arguing with Berry directly before Berry died. Id. at 71-

73. Forensic analysis determined that the three (3) bullets recovered from the scene were all fired from

the same gun, and the bullets appeared to be fired from the direction of Syndenham A venue onto West

Duncannon Street. (N.T. 4/10/15 at 108-110, 162). Specific intent to kill can be reasonably inferred

from the actions taken by the Appellant in leaving the scene of the argument, returning with a gun,

shooting at Berry multiple times, and ultimately striking him in the chest. Indeed, the single bullet

wound was the cause of Berry's death. Id. at 11. When viewed in the light most favorable to the

Commonwealth, there was sufficient evidence to support Appellant's First Degree Murder conviction

beyond a reasonable doubt.

       The Appellant next contends that the verdict was against the weight of the evidence. This

contention also lacks merit. The standard of appellate review for a claim that the verdict was against

the weight of the evidence is limited to a determination of whether the trial court abused its discretion

in denying the Appellant's post-verdict motion i.e. that the fact-finder's verdict "shocked the

                                                     12
·,




     conscious." Commonwealth v. Lloyd, 2005 Pa. Super. 236, Pl2, 878 A.2d 867, 872 (2005). The

     weight of the evidence is exclusively for the finder of fact who is free to believe all, part, or none of

     the evidence and to determine the credibility of the witnesses. Commonwealth v. Small, 559 Pa. 423,

     435, 741 A.2d 666, 672 (Pa. 1999). A new trial should not be granted because of a mere conflict in

     testimony or because the trial judge would have arrived at a different conclusion on the same facts.

     Commonwealth v. Brown, 538 Pa. 410, 648 A2d. 1177, 1191 (Pa. 1994).

            The verdict in the instant case does not shock the conscience. Testimony at trial established

     that Appellant got into an argument with Berry and returned with a gun which he then used to shoot

     and kill Berry. Williams testified that after the incident, Appellant was rolling around on the floor of

     Williams' house acting nervous. (N.T. 4/9/15 at 211~212). Appellant was sweating profusely and

     said, "You gotta get me out of here. You gotta get me to my peep's house". Id. At the close of trial,

     the jury determined the credibility of the witnesses and found that Appellant acted with malice to

     commit First Degree Murder.

                                                     CONCLUSION

            For the reasons set forth above, the decision of this Court should be affirmed.

                                                                  BY THE COURT:


                                                       ~K_;;;_:>,,
                                                       I.....__
                                                                   ansom, J.




                                                           13
Re:    Commonwealth v. Kareem Rogers,
       CP-51-CR-0012380-2013
       3139 EDA 2015

TYPE:OPINION
                                    PROOF OF SERVICE

I hereby certify that I am this day serving the foregoing Court Order upon the person(s), and in
the manner indicated below, which service satisfies the requirements of Pa.R.Crim.P. 114:

Defendant:            Kareem Rogers
                      pp 1020271
                      SCI Forest
                      P.O. Box 945
                      286 Woodland Drive
                      Marienville, PA 16239

Type of Service:      ( ) Personal Service ( ) First Class Mail     ( X) Other: Certified

Defense Attorney:     Debra D. Rainey, Esquire
                      100 South Broad Street, Suite 610
                      Philadelphia, PA 19110

Type of Service:      ( ) Personal Service ( X ) First Class Mail ( ) Other:                   _

District Attorney:    Hugh J. Burns Jr., Esquire
                      Philadelphia District Attorney's Office
                      Widener Building - Three South Penn Square
                      Philadelphia, PA 19107

Type of Service:      ( ) Personal Service ( X ) First Class Mail ( ) Other: ------




Date: · February 29, 2016




Tianna K. Kalogerakis, Esq.
Law Clerk to the Hon. Lillian H. Ransom